Opinion upon petition for rehearing.
Per Curiam.
Upon the petition for rehearing in this case our attention is for the first called to an act of the ninth general assembly, entitled “An act for the relief of James Hutchinson formerly inspector of metalliferous mines and for D. L. McCarthy, John Truan and George Kislingbury formerly assistant inspectors of metalliferous mines and making an appropriation therefor.” Session Laws of 1893, p. 42.
In the preamble to this act the statute under consideration in *366this case is referred to by way of recital as follows : “ Whereas, an appropriation for the salary and expenses of officex-s was made in said act, approved April 1, 1889.” It is now urged that the foregoing statexnent is conclusive upoxr the question that the prior act referred to constituted an appropriation within the intent axxd meaning of the coxistitution.
Such is xxot the law. The recital is in the preamble of a private statute for the relief of certain individuals xiamed therein, and it is well settled that recitals even in the body of such an act bind no one but those who applied for it. Moreover, a mere recital of fact or law in a public act is not conclusive upon the courts, while such recitals if found in a mere preamble are of still less weight. Branson v. Wirth, 17 Wallace, 32; The State v. Beard et al., 1 Carter (Tnd.) 460; Elmondorff v. Carmichael, 3 Lit. (Ky.) 473.
The rules of construction invoked by couxxsel are xnere aids to be relied upon only when the language of an act is doubtful or ambiguous. The wording of the statute of 1889 leaves no room for construction. No conclusion can be reached other than the one arrived at in the previous opinioxi of this court, if all the words of the statute are given effect. No appropriation can be deduced from the language of the act unless the qualifying phrases, “ out of any moneys appropriated for that purpose ” and “ to be paid out of any appropriation as aforesaid,” be held to be meaningless. The language is plaixi and admits of but one meaning, ,and the task of interpretation can hardly be said to arise. To give this act the construction contended for would not be to interpret the law, but for this court to make it.
The Constitution of Colorado contains numerous restrictions upon the power of the legislature to make appropriations. These wise and beneficent provisions have in many instances had but slight weight with the legislative department of the goveimment. Appropriations in excess of the constitutional limits have been so frequently made as to cease to create surprise. Such acts embarrass the disbursing officers of the state and crowd the dockets of the courts with *367cases brought for the purpose of determining the priority of different appropriations, or the validity of warrants issued in obedience thereto.
We are now asked to add to this embarrassment and confusion by construing an appropriation out of an act, contrary to its express terms. The act by its peculiar phraseology gives evidence of a caution which is to be encouraged as'an indication of more conservative legislation, and this court would be derelict in its duty if it failed to give effect to the legislative intent which is clearly apparent from the language of the act.
The petition for rehearing will be denied.

Rehearing denied.